                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JESSICA A. MARTIN,                                 Case No. 21-cv-03174-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL
                                   9             v.

                                  10     DOE 1 (WCDF GUARD),
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On or about April 29, 2021, Plaintiff filed this pro se civil rights action pursuant to 42

                                  14   U.S.C. § 1983. Dkt. No. 1. That same day, the Clerk of the Court informed Plaintiff that this

                                  15   action was deficient because she had not submitted the correct in forma pauperis application. Dkt.

                                  16   No. 5. Plaintiff was instructed to respond within twenty-eight days of the date of the order. Id.

                                  17   The deadline has passed, and Plaintiff has not submitted the required documents, or otherwise

                                  18   communicated with the Court. The Court therefore DISMISSES this action without prejudice.

                                  19   Because this dismissal is without prejudice, Plaintiff may move to reopen the action. Any such

                                  20   motion must contain either the full filing fee or a complete in forma pauperis application, i.e. the

                                  21   correct in forma pauperis application accompanied by both a prisoner trust account statement and

                                  22   a Certificate of Funds in Prisoner’s Account.

                                  23          The Clerk of the Court shall enter judgment in favor of Defendant and against Plaintiff,

                                  24   and close the case. All pending motions are DENIED as moot.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 6/21/2021

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
